Citation Nr: 1518440	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee sprain chondrocalcinosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issue of service connection for a right knee disability, including as due to the service-connected left knee disability, has been raised by the record in the February 2013 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appeal is remanded for further development.  The Veteran has mentioned recent VA treatment for his knee.  These records must be obtained on remand.  A new VA examination is then needed that takes into consideration the additional medical evidence.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's complete  VA treatment records, dated from December 2012 forward.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee disorder.  An appropriate DBQ should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination reports that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

3.  Finally, readjudicate the claim on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






